Walworth, Circuit Judge.
Verbal agreements, made in the presence of the court, will be enforced; but the great dif*33ficulty in this case is that the court had not jurisdiction in the case. The indictment being removed from the sessions by certiorari, it is in the Supreme Court, and this court can only have jurisdiction of the indictment by its being sent here by procedendo, or certiorari, and thereby leave the indictment as it was before the filing of the certiorari. At the time the agreement between the parties was made in the presence of the last court of Oyer and Terminer, that court not being possessed of the cause, the whole proceeding was coram non judice, and could not give jurisdiction to the court.
Platt insisted that the prisoner should be discharged from his recognizance, on the ground that the court had no jurisdic tion to take it, having no jurisdiction of the case.
Walworth, Circuit Judge.—Although the court of Oyer and Terminer had no jurisdiction over this particular indictment, which had been removed into the Supreme Court, yet it had general jurisdiction over all crimes and offences, and might take surety for the peace, or a recognizance to appear at the next court of Oyer and Terminer to answer any indictment which might be found. He has voluntarily entered into a recognizance, and he can not, under the particular circumstances of this case, be discharged therefrom, unless he will consent to give new bail to appear in the Supreme Court from time to time, and at the next Circuit Court in this county, where the trial on this indictment might be had.
The prisoner gave new bail to appear at the next Circuit Court, to have his trial on the indictment and to appear in the Supreme Court on the return of the postea, and gave a written stipulation to plead the general issue to the indictment in the Supreme Court, forthwith, and was thereupon discharged from his former recognizance.